DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-20 are pending. 






Claim Rejections - 35 USC § 103

Claims 1-6, 8-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grieshaber et al. (US 2017/0158853) in view of Van de Grampel et al. (US 2013/0131241).
	Regarding claim 1: Grieshaber is directed to a thermoplastic composition comprising:
	1-60 wt% of a bisphenol A (BPA) homopolymer comprising repeating units derived from BPA based on the total weight of the composition ([0200], [0203])
	5-30 weight percent fiber reinforcement ([0260])
	1-20 ppm weight percent phosphorous containing acid stabilizer
0.0001 – 1 part by weight based on 100 parts of the composition of a phosphorous containing acid stabilizer ([0123] Grieshaber) (equivalent to 1-10,000 ppm by weight).
	0.1-2 weight percent an anti-drip agent ([0260])
	0.1-10 weight percent, including 0.38 weight percent, of a flame retardant including potassium perfluorobutane sulfonate ([0256] [0260]-[0261] and Examples see Rimar-K Tables 1, 5, 7 Grieshaber).  
The composition does not comprise talc.

	Grieshaber mentions colorants can be added ([0113]) although does not elucidate any specific amounts.  
	Van de Grampel is directed to a polycarbonate composition comprising a polycarbonate, fiber reinforcement, phosphorous containing acid stabilizer, anti-drip agent ([0078] [0097] Van de Grampel), and is used for the same purpose as in Grieshaber, namely for making molded articles having improved flame resistance, good flow properties, and good impact strength ([0006] Van de Grampel and [0002] Grieshaber). The composition further comprises a colorant and is used in an amount of about 0.01 – 10 parts by weight per 100 parts of the composition and includes many options that are not titanium dioxide ([0103] Van de Grampel). One skilled in the art would have been motivated to have included the colorant in amounts taught in Van de Grampel since the colorants do not significantly affect the flame retardant properties in Examples 50-61 (Tables A and B, and [0199] Van de Grampel). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of colorant in Grieshaber within the scope of claim 1.
The combination of Grieshaber and Van de Grampel doesn't specifically recite an injection molded sample of the composition subjected to molding conditions comprising a residence time of 600 seconds at 340 °C has a ΔE value of less than or equal to 3.5 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Grieshaber and Van de Grampel suggests an injection molded sample having a ΔE value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: A color package used in the working examples comprise titanium dioxide in addition to a first colorant ([0194]-[0198] Van de Grampel).
	Regarding claim 3: A phosphorous containing acid stabilizer is disclosed in an amount of 0.0001 – 1 part by weight based on 100 parts of the composition ([0123] Grieshaber) (equivalent to 1-10,000 ppm by weight). A prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003).
	Regarding claim 4: A combination of potassium perfluorobutane sulfonate (KPFS) and potassium diphenylsulfone sulfonate (KSS) is preferred and used in the working examples. ([0114] and Table 5 Examples 2-3 Grieshaber). KSS in addition to KPFS is equivalent to equivalent to an additional sulfonate salt selected from potassium diphenylsulfone sulfonate.
	Regarding claim 5: Suitable anti-dripping agents include polytetrafluoroethylene, polytetrafluoroethylene encapsulated in SAN ([0132] Grieshaber).
	Regarding claim 6: Glass fibers, and carbon fibers are disclosed ([0124] Grieshaber). 
	Regarding claim 8: Grieshaber mentions a polycarbonate-polysiloxane copolymer can be added, although doesn’t elucidate an amount. 
	Van de Grampel teaches the composition comprises a polycarbonate-polysiloxane copolymer is present such an amount such that the overall composition 
Regarding claim 9: The combination of Grieshaber and Van de Grampel doesn't specifically recite an injection molded sample of the composition subjected to molding conditions comprising a residence time of 900 seconds at 340 °C has a ΔE value of less than or equal to 5 according to the CIE1976 L*a*b* color measurement system as specified by ISO 11664-4:2008(E)/CIE S 014-4/E:2007 as measured at a thickness of 2.5 mm according to ASTM D2244 (2011). However, the composition produced in the combination of Grieshaber and Van de Grampel is substantially identical to the composition produced in the instant invention, as discusses above.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Grieshaber and Van de Grampel suggests an injection molded sample having a ΔE value within the scope of the claims. Since PTO cannot In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 10: The combination of Grieshaber and Van de Grampel doesn't specifically recite an injection molded sample of the composition subjected to molding conditions comprising a residence time of 900 seconds at 340 °C has a ΔE value of less than or equal to 5 according to the CIE1976 L*a*b* color measurement system as specified by ISO 11664-4:2008(E)/CIE S 014-4/E:2007 as measured at a thickness of 2.5 mm according to ASTM D2244 (2011). However, the composition produced in the combination of Grieshaber and Van de Grampel is substantially identical to the composition produced in the instant invention, as discusses above.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Grieshaber and Van de Grampel suggests an injection molded sample having a ΔE value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 11: The polycarbonate includes a homopolymer of bisphenol A ([0200] Grieshaber). 
Regarding claim 12: The polycarbonate can comprise a polyester-polycarbonate copolymer having a weight average molecular weight of 15,000-25,000 g/mol ([0209]) as well as BPA polycarbonate having a weight average molecular weight of 25,000-30,000 g/mol ([0201]).
Regarding claim 13: The combination of Grieshaber and Van de Grampel doesn't specifically recite a melt flow rate of 5 to 15 cm3/10 min as measured according to ISO 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Grieshaber and Van de Grampel suggests an injection molded sample having a melt flow within the scope of claim 13. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 14-15: An article of sheet or film made from the composition is disclosed ([0177]).
Regarding claim 16: Grieshaber doesn’t mention the claimed stabilizers.
Van de Grampel lists suitable phosphorous containing acid stabilizer include phosphoric acid, phosphorous acid, hypophosphorous acid, hypophosphoric acid, phosphinic acid, phosphonic acid, metaphosphoric acid, hexametaphosphoric acid, thiophosphoric acid, fluorophosphoric acid, difluorophosphoric acid, fluorophosphorous acid, difluorophosphorous acid, fluorohypophosphorous acid, fluorohypophosphoric acid or their combinations ([0077] Van de Grampel). One skilled in the art would have been motivated to have selected any of the aforementioned acid stabilizers in Grieshaber to deactivate catalytic active species such as alkali metals ([0077] Van de Grampel). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected any of the aforementioned acid stabilizers in Grieshaber.
Regarding claim 18: Grieshaber is directed to a thermoplastic composition comprising:
	45-70 weight percent polycarbonate, and 15-30 weight percent of a polycarbonate copolymer, or combination thereof ([0260]) (totaling 60-100 weight percent polycarbonate)
	5-30 weight percent fiber reinforcement ([0260])
	1-20 ppm weight percent phosphorous containing acid stabilizer
	0.1-2 weight percent an anti-drip agent ([0260])

The composition does not comprise talc.
	The amounts are based on the total weight of the composition and wherein the total weight is 100 wt%. 
	Grieshaber mentions colorants can be added ([0113]) although does not elucidate any specific amounts.  
	Van de Grampel is directed to a polycarbonate composition comprising a polycarbonate, fiber reinforcement, phosphorous containing acid stabilizer, anti-drip agent ([0078] [0097] Van de Grampel), and is used for the same purpose as in Grieshaber, namely for making molded articles having improved flame resistance, good flow properties, and good impact strength ([0006] Van de Grampel and [0002] Grieshaber). The composition further comprises a colorant and is used in an amount of about 0.01 – 10 parts by weight per 100 parts of the composition and includes many options that are not titanium dioxide ([0103] Van de Grampel). One skilled in the art would have been motivated to have included the colorant in amounts taught in Van de Grampel since the colorants do not significantly affect the flame retardant properties in Examples 50-61 (Tables A and B, and [0199] Van de Grampel). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an amount of colorant in Grieshaber within the scope of claim 1.

Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Grieshaber and Van de Grampel suggests an injection molded sample having a ΔE value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's 
Regarding claim 19: Grieshaber is directed to a thermoplastic composition comprising:
	45-70 weight percent polycarbonate, and 15-30 weight percent of a polycarbonate copolymer, or combination thereof ([0260]) (totaling 60-100 weight percent polycarbonate)
	5-30 weight percent fiber reinforcement ([0260])
	1-20 ppm weight percent phosphorous containing acid stabilizer
	0.1-2 weight percent an anti-drip agent ([0260])
	0.1-10 weight percent of a flame retardant including potassium perfluorobutane sulfonate ([0256] [0260]-[0261] and Examples see Rimar-K Tables 1, 5, 7 Grieshaber).  
	The amounts are based on the total weight of the composition and wherein the total weight is 100 wt%. 
	Grieshaber mentions colorants can be added ([0113]) although does not elucidate any specific amounts.  
	Van de Grampel is directed to a polycarbonate composition comprising a polycarbonate, fiber reinforcement, phosphorous containing acid stabilizer, anti-drip agent ([0078] [0097] Van de Grampel), and is used for the same purpose as in 
The combination of Grieshaber and Van de Grampel doesn't specifically recite an injection molded sample of the composition subjected to molding conditions comprising a residence time of 900 seconds at 340 °C has a ΔE value of less than or equal to 5 according to the CIE1976 L*a*b* color measurement system as specified by ISO 11664-4:2008(E)/CIE S 014-4/E:2007 as measured at a thickness of 2.5 mm according to ASTM D2244 (2011). However, the composition produced in the combination of Grieshaber and Van de Grampel is substantially identical to the composition produced in the instant invention, as discusses above.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, the combination of Grieshaber and Van de Grampel suggests an injection molded sample having a ΔE value within the scope of the claims. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 20: An article of sheet or film made from the composition is disclosed ([0177]).






Claims 7, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grieshaber and Van de Grampel as applied to claim 1 above, and further in view of Nakamoto et al. (US 2018/0230304).
Regarding claim 7: Grieshaber mentions the glass fibers can contain a sizing agent ([0126] Grieshaber), although doesn’t mention any specific sizing agent. 
Nakamoto is directed to a reinforced thermoplastic composition comprising a polycarbonate. The glass fibers can be coated with a thermoplastic resin such as ethylene/vinyl acetate, polyurethane, epoxy, or a well-known coupling agent such as silane. One skilled in the art would have been motivated to have selected a sizing agent of Nakamoto in Grieshaber since Grieshaber teaches it facilitates wet out and wet through of the fiber strands and assists in attaining desired properties in the polycarbonate composition ([0126] Grieshaber), wherein Nakamoto teaches specific sizing agents used in analogous art. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a sizing agent of Nakamoto in Grieshaber. 
Regarding claim 17: While the combination of Grieshaber and Van de Grampel and Nakamoto doesn’t mention a non-bonding agent of claim 17, claim 7 recites a bonding or non-bonding coating agent in the alternative. Therefore, claim 17 is obvious for the same reasons set forth in claim 7. 


Response to Arguments

Applicant's arguments filed 11/2/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 


Applicant argues (p. 7-8 Remarks) the use of Rimar salt or potassium perfluorobutane sulfonate allows compositions to maintain color properties when subjected to abusive molding conditions. The cited references do not suggest amended claim 1. Specifically, there is no motivation to improve the abusive molding conditions in Greishaber given that the compositions have good thermal stability and hence no reason to include a component such as potassium perfluorobutane sulfonate in the claimed amounts. 
This argument is not found persuasive since Grieshaber discloses 0.1-10 weight percent, including 0.38 weight percent, of a flame retardant including potassium perfluorobutane sulfonate ([0256] [0260]-[0261] and Examples see Rimar-K Tables 1, 5, 7 Grieshaber). Hence, while the present invention utilizes Rimar salt to maintain color properties, Grieshaber utilizes Rimar salt as a flame retardant. Further, it is not In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764